& Ww bh

co Oo Co SO

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:18-cv-00862-MMD-NJK Document 95-1 Filed 09/04/19 Page 1of1

By this designation the petitioner and undersigned party(ies) agree that this designation constitutes

agreement and authorization for the designated resident admitted counsel to sign stipulations

binding on all of us.

APPOINTMENT OF DESIGNATED RESIDENT NEVADA COUNSEL

The undersigned party(ies) appoint(s) __ Patrick G. Byrne

{name of local counsel)

his/her/their Designated Resident Nevada Counsel in this case.

(party's signature)

Keith Bayko, Golden Nugget, LLC, Staff Counsel
(type fe party name, title)

Bayh

(party's signature) eo

 

Keith Bayko, Landry's, LLC, Staff Counsel
(type or print party name, title)

 

CONSENT OF DESIGNEE

as

The undersigned hereby em as astociate resident Nevada counsel in this case.

APPROVED:
Dated: this day of

UNITED STATES DISTRICT JUDGE

 

h N 7

Designated Resident NUvada Counsel’s signature

7636 pbyrne@swlaw.com

 

Bar number Email address

, 20

Rev. 3/16

 
